***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 RUSSELL JORDAN ET AL. v.
                   JON D. BILLER ET AL.
                        (AC 40314)
                      Keller, Prescott and Bright, Js.

                                  Syllabus

The plaintiffs sought to recover damages for, inter alia, trespass, in connec-
    tion with an incident in which the defendants removed approximately
    eighty trees from the plaintiffs’ property in an area of a direct sight
    line from the defendants’ house to the water. Pursuant to a previously
    executed license and view easement that had been granted to previous
    owners of the defendants’ property, permission from the plaintiffs was
    required before any trees could be thinned or cut down. The defendants,
    who did not request permission form the plaintiff before cutting down
    the trees, claimed that they enjoyed the benefits of an appurtenant view
    easement over the plaintiffs’ property, which gave them the right to cut
    down the trees. Following a trial to the court, the trial court rendered
    judgment in favor of the plaintiffs, concluding that the view easement
    granted to previous owners of the defendants’ property was a right
    personal to them and did not run with the land, such that the defendants
    did not enjoy a view easement over the plaintiffs’ property. On the
    defendants’ appeal to this court, held:
1. The trial court properly determined that the view easement granted to
    the previous owners of the defendants’ property was a right personal
    to them and did not run with the land; the view easement does not
    expressly convey rights to heirs and assigns of the grantee, which created
    a presumption that the easement was personal to the previous owners
    to which it was granted and not appurtenant to the subject property,
    and given that the defendants did not provide a basis to conclude that
    the view easement had such sufficient value to demonstrate that it was
    intended to run with the land, as it was not shown that the view easement
    enhanced the value of the defendants’ property by adding any monetary
    value, that there was a lack of historical usage of the easement, and
    that the intent of the parties expressed in the language of a bond for
    deed and license and view easement evidenced only a personal right
    instead of an appurtenant easement that was intended to run with the
    land, the defendants did not overcome the presumption that the view
    easement was not appurtenant.
2. Because the defendants’ claim that the trial court erred in awarding the
    plaintiffs damages was predicated on their claim that they enjoyed the
    rights to the view easement, and because this court determined that
    the view easement was not appurtenant, the defendants’ claim failed;
    moreover, even if the defendants enjoyed the rights of an easement
    appurtenant, they needed to obtain the plaintiffs’ permission before
    cutting down or trimming any trees, which they failed to do, and, thus,
    their failure to obtain such permission provided further support for the
    court’s award of damages.
          Argued May 16—officially released September 18, 2018

                            Procedural History

  Action to recover damages for, inter alia, trespass,
and for other relief, brought to the Superior Court in the
judicial district of Waterbury, where the court, Brazzel-
Massaro, J., granted the plaintiffs’ motion to transfer to
the judicial district of Middlesex; thereafter, the court,
Aurigemma, J., granted the defendants’ motion for non-
suit for failure to plead; subsequently, the court, Auri-
gemma, J., set aside the entry of nonsuit; thereafter, the
defendants filed a counterclaim for, inter alia, injunctive
relief; subsequently, the matter was tried to the court,
Aurigemma, J.; judgment for the plaintiffs, from which
the defendants appealed to this court; thereafter, the
court, Aurigemma, J., denied the plaintiffs’ motion for
reconsideration as to damages, and the plaintiffs cross
appealed to this court; subsequently, the plaintiffs with-
drew their cross appeal. Affirmed.
  Karen L. Dowd, with whom were Brendon P. Lev-
esque and, on the brief, Joseph Musco, for the appel-
lants (defendants).
  David S. Doyle, for the appellees (plaintiffs).
                         Opinion

  KELLER, J. The defendants, Jon and Jacqueline
Biller, appeal from the judgment of the trial court in
favor of the plaintiffs, Russell Jordan and Lorraine
Jorsey. The defendants claim that the court improperly
determined that a view easement granted to previous
owners of their property was not appurtenant to their
land. The defendants also claim that the court erred in
awarding the plaintiffs damages. We affirm the judg-
ment of the trial court.
   The following facts, as found by the court, are rele-
vant to our resolution of the defendants’ appeal. The
plaintiffs’ property, on the bank of the Salmon River,
is located at 2 Cove Road, East Haddam. The defendants
are the owners of 6 Cove Road, which abuts the plain-
tiffs’ property.
  In its memorandum of decision, the court stated: ‘‘The
2 Cove Road property was part of a 101 acre parcel of
land . . . owned by Paul and Mary Campbell . . . .
   ‘‘[Paul and Mary Campbell] lived in a ranch house at
6 Cove Road on the 101 acre parcel of property. In 1986,
Paul and Mary Campbell sold the house [along] with
[eighty-nine] acres of that property to Damon and Brian
Navarro, who were real estate developers.’’ The Camp-
bells retained 2 Cove Road, which was the remainder
of their original 101 acre property, located along the
Salmon River. The court further found: ‘‘During the
negotiations to purchase the property from the Camp-
bells, Damon and Brian Navarro asked the Campbells
to grant them a view easement over [2 Cove Road to
benefit] 6 Cove Road. Richard Shea, Jr., the Navarros’
counsel, requested language in the purchase and sale
contract for the property, which provided that the view
easement would run with the property and be binding
upon the [Campbells’ (sellers’)] heirs, successors, and
assigns. The Campbells refused to grant a view ease-
ment which ran with the property, or bound their suc-
cessors or assigns. The sales contract, or bond for deed,
dated June 23, 1986, stated: ‘This right is personal to
the buyers and the spouses of the buyers.’
   ‘‘The Campbells conveyed the property via warranty
deed to Damon and Brian Navarro on September 25,
1986. At the same time the parties executed a document
[titled] License and View Easement, which provides, in
pertinent part:
   ‘‘ ‘This agreement is made and entered into [on Sep-
tember 25, 1986], by and between Paul J. Campbell and
Mary E. Campbell, both of the town of Punta Gorda
. . . Florida, hereinafter referred to as ‘‘Sellers,’’ or
‘‘Owners’’ and Damon Navarro, of the town of Marlbor-
ough . . . Connecticut, and Brian Navarro, of the town
of Hartford . . . Connecticut, hereinafter referred to
as the ‘‘Buyers’’ or ‘‘Licensees.’’
   ‘‘ ‘2. View Easement: Sellers also hereby grant to the
Buyers the right to thin and trim the trees on the land
retained by the Sellers lying west of the land purchased
by the Buyers to permit a view of Salmon Cove from
the ranch house on the land purchased by the Buyers.
The area in which the Buyers shall have such right is
on that portion of [the] Sellers’ retained land which lies
between the extension westerly of the northerly and
southerly boundary lines of the meadow as the same
is now constituted on the land purchased by the Buyers,
which meadow lies to the west of said ranch house and
is approximately [250] feet in width from its northerly
to its southerly boundary lines. The Buyers hereby agree
to bear the total cost of such tree trimming and tree
removal, to perform or have performed the work in a
good and workmanlike manner, and to remove or have
removed any wood resulting from the thinning and/or
trimming from the Sellers’ land immediately after the
said thinning and/or trimming. It is strictly agreed and
understood, however, that no thinning and/or trim-
ming shall be performed without the agreement of the
Sellers, which agreement shall not be unreasonably
withheld.’ ’’ (Emphasis in original.) This license and
view easement was recorded in the East Haddam land
records in Volume 219, Page 201.1
   The court stated further: ‘‘Damon and Brian Navarro
subdivided the property [that they purchased from the
Campbells] as part of a subdivision known as Scoville
Landing. In 1989, Damon and Brian Navarro quitclaimed
a thirty acre portion of the property identified as Lot
19 of Scoville Landing to Anne Navarro. In 1992, Anne
Navarro sold that property to Rolf H. Olson and Sioux
S. Olson by a warranty deed.2 . . . [T]he warranty deed
contained the property description which referred to
the property as 6 Cove Road and included the following
language after the property description: ‘Together with
any and all assignable rights of Grantor to a license
and view easement from Paul J. Campbell and Mary E.
Campbell to Damon Navarro and Brian Navarro dated
September 25, 1986, and recorded in the East Haddam
land records in Volume 219, Page 201.’
  ‘‘[The plaintiffs inherited the property retained by the
Campbells, 2 Cove Road] via a quitclaim deed from the
estate of Mary Campbell, their mother. That deed is
dated December 22, 2010, and recorded at Volume 879,
Page 85 of the East Haddam land records . . . .
                          ***
  ‘‘In 2012, Sioux [S.] Olson sold the 6 Cove Road prop-
erty to the defendants . . . via warranty deed, dated
August 1, 2012. . . . [T]he warranty deed contained
the following language after the property description:
‘Together with any and all assignable rights of Anne W.
Navarro to a license and view easement from Paul J.
Campbell and Mary E. Campbell to Damon Navarro and
Brian Navarro [dated] September 25, 1986, and recorded
in Volume 219 at Page 201 of the East Haddam land
records.’ . . .
  ‘‘There was no evidence that at any time between
1986 and the date on which the [defendants] purchased
the 6 Cove Road property that any other owner of that
property had thinned or cut any trees on the 2 Cove
Road property, now owned by the plaintiffs. . . .
   ‘‘In the late fall of 2012, the defendants removed
approximately [eighty] trees from the plaintiffs’ prop-
erty in the area of the direct sight line from the house
at 6 Cove Road to . . . Salmon Cove. Approximately
[fifty] of the felled trees had trunk diameters of more
than [six] inches. The area from which the trees were
removed is approximately 100 feet by 225 feet. Prior
to the removal of the trees, the plaintiffs’ house was
surrounded by [seventy to eighty] year old forest.’’ After
the defendants cut down the trees, the plaintiffs no
longer had the same levels of privacy they previously
enjoyed.
  ‘‘The defendants did not request permission from the
plaintiffs prior to cutting down the trees. Jon Biller . . .
had not even read the license and view easement prior
to cutting down all the trees . . . . He . . . did not
realize that [the] document required the person cutting
down trees to obtain permission before doing so.
[Because] the plaintiffs did not reside at the 2 Cove
Road property, they were not aware that the trees had
been cut down until several months later.’’ (Footnote
added.) The defendants’ trimming diminished the value
of the plaintiffs’ property by reducing a portion of the
forest into the ‘‘botanical equivalent of a bomb site.’’
   On October 31, 2013, the plaintiffs commenced the
underlying action against the defendants. In the four
count operative complaint, the plaintiffs alleged that
they were entitled to damages because ‘‘the defendants
unlawfully came upon the plaintiffs’ property without
their permission or knowledge and cut down and/or
damaged a substantial number of trees and/or shrub-
bery.’’ The plaintiffs’ complaint contained counts
sounding in temporary trespass, negligence, and viola-
tions of General Statutes §§ 52-560 and 25-102a through
25-102g.3 On January 19, 2016, the defendants answered,
denying the plaintiffs’ allegations, and raising several
special defenses and counterclaims. The gist of the
defendants’ special defenses and counterclaims was
that they enjoyed the benefits of an appurtenant view
easement over the plaintiffs’ property and this afforded
them the right to cut down the trees.
  The matter was tried to the court, and, on March 24,
2017, the court issued a memorandum of decision. The
court found in favor of the plaintiffs on their trespass
and negligence counts. The court also found in favor
of the plaintiffs on the defendants’ counterclaim on the
ground that the view easement granted to the Navarros
‘‘was a right personal to them,’’ did not run with the
land, and that the defendants do not enjoy a view ease-
ment over the plaintiffs’ property. The court awarded
the plaintiffs $446,660 in damages.4 This appeal
followed.
                            I
   The defendants claim that the court improperly deter-
mined that the view easement was not appurtenant to
their land. The following additional facts are relevant
to this claim. In 1986, the Campbells and Navarros
signed two documents, a bond for deed and the license
and view easement. The license and view easement was
recorded in the East Haddam land records at volume
219, page 201. The bond for deed, by its terms, was not
to be recorded. In addition to the previously stated
provision pertaining to the view easement, the license
and view easement contained a section titled ‘‘License.’’
This section provides that the ‘‘Sellers as Licensors
hereby grant to the Buyers as Licensees a pedestrian
right of way to Salmon Cove over land retained by the
Sellers lying west of the land purchased by the Buyers.
. . . Said license may be exercised only by the Buyers
and members of their families who reside with the Buy-
ers and by the invited guests of the Buyers when accom-
panied by the Buyers or said members of the Buyers’
families.’’
   The unrecorded bond for deed also contains a section
titled ‘‘View Easement.’’ This section provides: ‘‘The
parties hereto agree that the Buyers shall be granted
the right to thin and trim the trees on said other land
of the Sellers adjacent to and westerly of the Property.
The area in which the Buyers shall have such right
is on that portion of [Sellers’] said property which is
between the extension westerly of the northerly and
southerly boundary lines of the meadow as the same
is now constituted on the Property, which meadow is
approximately two hundred fifty (250) feet in width
from its northerly to its southerly boundary lines. This
right is personal to the Buyers and the spouses of the
Buyers. The Buyers shall bear the total cost of such
tree trimming and tree removal, shall perform or have
such work performed in a good and workman like man-
ner and shall immediately remove any wood resulting
therefrom from [Sellers’] said land.’’ (Emphasis added.)
   The recorded license and view easement contains
the following introductory clause: ‘‘Whereas, the Sellers
and the Buyers had agreed in the [bond for deed] that
the Sellers would grant to the Buyers at the time of
transfer of title both a pedestrian right of way and a
view easement upon the terms and conditions herein-
after more particularly set forth.’’
  In addition, the plaintiffs presented the testimony of
Shea, the Navarros’ attorney during the negotiations
to purchase the property from the Campbells. Shea
testified that he sent a proposed revision of the bond
for deed to the representative of the Campbells. In this
proposal, which was admitted into evidence, Shea sug-
gested amending the portion of the bond for deed per-
taining to the view easement by removing the clause
that stated the view easement would be personal to the
buyers, the Navarros, and adding: ‘‘This right shall run
with the Property and shall be binding upon the Sellers,
their heirs, successors and assigns . . . .’’ According
to Shea, the Campbells rejected this change.
   The defendants make two principal arguments in sup-
port of their proposition that the view easement is
appurtenant. First, the defendants assert that the value
of the view easement is so great that it evinces an intent
to run with the land. Specifically, the defendants state
that ‘‘prior owners, when advertising [6 Cove Road] for
sale, stressed that it had water views demonstrating
the value of such a view to the property. . . . [T]he
[defendants] testified the view easement was critical
to their purchase of the home. . . . [T]he house itself
demonstrates the value of the view easement to the
land, not just to the original owners. The ranch house
on 6 Cove Road is situated on a slope overlooking the
cove and is designed in a U shape to maximize the
view.’’ (Citations omitted.) Secondly, the defendants
argue that the language in the license and view ease-
ment executed by the Campbells and the Navarros
evinces that the view easement was meant to be appur-
tenant. They assert that the phrase the ‘‘[s]ellers . . .
grant to the Buyers the right to thin and trim the trees
on the land retained by the Sellers . . . to permit a
view of Salmon Cove from the ranch house on the land
purchased by the Buyers,’’ when compared to a clause
in the pedestrian right-of-way that limits the use of it
to ‘‘only by the Buyers and members of their families,’’
supports the conclusion that the view easement is
appurtenant because the pedestrian right-of-way con-
tains limiting language and the view easement does not.
   We now turn to our standard of review. ‘‘Although
in most contexts the issue of intent is a factual question
on which our scope of review is limited . . . the deter-
mination of the intent behind language in a deed, consid-
ered in the light of all the surrounding circumstances,
presents a question of law on which our scope of review
is plenary.’’ (Internal quotation marks omitted.) Deane
v. Kahn, 317 Conn. 157, 166, 116 A.3d 259 (2015).
   The following legal principles guide our determina-
tion of whether an easement is personal or appurtenant.
‘‘All easements, whether express or implied, are classi-
fied as either easements appurtenant or easements in
gross. In an easement appurtenant, the easement
belongs to and benefits the dominant estate, and bur-
dens the servient estate.’’ Powers v. Grenier Construc-
tion, Inc., 10 Conn. App. 556, 559, 524 A.2d 667 (1987).
‘‘An easement in gross belongs to the owner of it inde-
pendently of his ownership or possession of any specific
land. Therefore, in contrast to an easement appurte-
nant, its ownership may be described as being personal
to the owner of it.’’ (Internal quotation marks omitted.)
Saunders Point Assn., Inc. v. Cannon, 177 Conn. 413,
415, 418 A.2d 70 (1979).
   ‘‘It is well settled that [i]f the easement makes no
mention of the heirs and assigns of the grantee, a pre-
sumption is created that the intent of the parties was
that merely a personal right-of-way was reserved. This
presumption, however, is not conclusive. A reservation
will be interpreted as creating a permanent easement
if, from all the surrounding circumstances, it appears
that that was the intention of the parties. . . . One
circumstance which must be given great weight in the
ascertainment of the intent of the parties is . . . [if the
easement] is of value to the property to which it is
appurtenant and will continue to be of value [to] who-
ever may own the property, that is strong evidence that
the parties intended a permanent easement. . . . Also
significant is whether the owner of the servient estate
recognized the right of the subsequent owners of the
dominant estate to exercise the easement. . . . Finally,
we will look to the actual language of the reservation
clause itself.’’ (Citations omitted; internal quotation
marks omitted.) Deane v. Kahn, supra, 317 Conn.
171–72.
   ‘‘The burden of proof rests upon [the party claiming
appurtenance] to show the existence of all facts neces-
sary to prove the right-of-way was created as an appur-
tenance, although our review of the trial court’s
conclusion as to whether the parties to a conveyance
intended it to be appurtenant is plenary.’’ (Internal
quotation marks omitted.) Id., 172.
  The defendants concede that the view easement does
not expressly convey rights to heirs and assigns of the
grantee. The absence of an express grant creates a
presumption that the easement was personal to the
Navarros and not appurtenant to 6 Cove Road. The
question is whether the defendants can overcome that
presumption based on the value of the easement to
the property, historical usage of the property, and the
language of the view easement executed by the Camp-
bells and the Navarros.
   The defendants argue that the view easement has
significant value, suggesting that it was intended to be
appurtenant. When the easement ‘‘will continue to be
of value [to] whoever may own the property, that is
strong evidence that the parties intended a permanent
easement.’’ (Internal quotation marks omitted.) Leabo
v. Leninski, 182 Conn. 611, 614–15, 438 A.2d 1153
(1981); see also Irving v. Firehouse Associates, LLC,
95 Conn. App. 713, 729–30, 898 A.2d 270 (value of right-
of-way great enough to support conclusion easement
ran with land when property would be landlocked with-
out it), cert. denied, 280 Conn. 903, 907 A.2d 90 (2006).
Although our case law does not precisely define what
constitutes value for the purpose of determining
whether an easement is appurtenant or in gross, the
claimed easement must be more than a convenience to
the owner of the dominant estate. See Stiefel v. Linde-
mann, 33 Conn. App. 799, 808–809, 638 A.2d 642 (right-
of-way to access service entrance was convenience
when other means of access to property available), cert.
denied, 229 Conn. 914, 642 A.2d 1211 (1994). In the
present case, the only evidence that the defendants
provided with respect to value to the property is their
own testimony that they deemed the view easement
valuable because sightlines to the river factored into
their decision to purchase the 6 Cove Road property.
There was no evidence as to any added monetary value
due to having a view of the river. In addition, there was
photographic evidence that, even after cutting down
the trees, the defendants still could only view a narrow
sliver of the cove from their home. Thus, we conclude
that the defendants have not provided a basis to con-
clude that the view easement has such sufficient value
to demonstrate that it was intended to run with the land.
   An easement also can be found to be appurtenant
when ‘‘the owner of the estate to be burdened recog-
nized that subsequent owners of the estate to be benefit-
ted would have a right to exercise the easement.’’
(Emphasis in original.) Stiefel v. Lindemann, supra, 33
Conn. App. 809. In the present case, this factor supports
the conclusion that the view easement is not appurte-
nant because neither the plaintiffs nor the Campbells
ever recognized that the previous owners of the defen-
dants’ property could thin trees to take advantage of
the view easement; nor was there any evidence that
the previous owners of 6 Cove Road requested or
attempted to ‘‘ever cut or [thin] a single tree.’’
   Lastly, we turn to the language of the license and
view easement to examine whether the easement was
meant to run with the land. ‘‘The meaning and effect
of the reservation are to be determined, not by the
actual intent of the parties, but by the intent expressed
in the deed, considering all its relevant provisions and
reading it in the light of the surrounding circumstances
. . . .’’ Taylor v. Dennehy, 136 Conn. 398, 402, 71 A.2d
596 (1950). As previously stated, the defendants argue
that the language in the section setting forth the ‘‘view
easement’’ supports the conclusion that the view ease-
ment is appurtenant because it lacks a clause limiting
the right to the Navarros, unlike the section granting
the license to the pedestrian right-of-way. We are not
persuaded.
  The evidence pertaining to the negotiations that
occurred between the Campbells and the Navarros is
helpful in interpreting the intent expressed in the view
easement. Specifically, the relevant evidence includes
two documents, the unrecorded bond for deed and
Shea’s unaccepted proposed revisions to that deed,5
and Shea’s testimony. The unrecorded bond for deed
contains a provision that the view easement is a right
‘‘personal to the Buyers and the spouses of the Buyers.’’
Shea’s proposed revisions to that document reveal that
the Navarros sought an appurtenant easement, but the
Campbells refused to grant it.
   Viewing the license and view easement in light of the
negotiations that occurred between the Campbells and
Navarros, we conclude that the language of the ease-
ment granted the Navarros only a personal right. First,
the license and view easement acknowledges that the
bond for deed reflects the parties’ agreement regarding
the granting of both the pedestrian right-of-way and the
view easement. Second, the intent expressed in the
view easement, which grants ‘‘the Buyers the right,’’ is
that the benefit was not intended to run with the land.
This is well supported by the evidence that the term
‘‘Buyers’’ is defined as and limited to Brian Navarro and
Damon Navarro in the first paragraph of the license
and view easement, that the parties agreed the ease-
ment was personal in the unrecorded bond for deed,
and that Shea testified that the Campbells rejected an
appurtenant easement. As a result, by defining the term
‘‘Buyers’’ as Brian Navarro and Damon Navarro, and
acknowledging the nature of the parties’ agreement in
the bond for deed, the view easement does contain the
sufficient limiting language that the defendants argue
is lacking.
  On the basis that the view easement has not been
proven to enhance the value of the defendants’ prop-
erty, the lack of historical usage of the easement, and
the intent of the parties expressed in the bond for deed
and the license and view easement, we conclude that
the defendants do not enjoy the rights of an appurtenant
easement. The defendants cannot overcome the pre-
sumption that the view easement is not appurtenant. It
was an easement in gross granted only to the Navarros.
Therefore, their claim must fail.
                           II
  The defendants’ second claim is that the court erred
in awarding the plaintiffs damages. Specifically, the
defendants argue that ‘‘[i]f this [c]ourt finds that the
defendants have rights under the view easement, then
any award of damages must be reversed.’’ The defen-
dants do not take issue with the method the court used
to calculate damages. Instead the defendants’ claim is
predicated on the defendants enjoying the rights to the
view easement, and because we have decided that the
view easement was not appurtenant, we conclude that
this claim warrants no further discussion. Even if we
were to conclude that the defendants enjoy the rights
of an easement appurtenant, in accordance with the
terms of the view easement, the defendants needed to
obtain the plaintiffs’ permission before cutting down
or trimming any trees. Their undisputed failure to obtain
such permission from the plaintiffs provides further
support for the court’s damages award.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The bond for deed contemplated that the Campbells would provide the
Navarros with a warranty deed, but no warranty deed for the transaction
is in evidence.
   2
     In the warranty deed granted to the Olsons, although the property descrip-
tion attached as Schedule A refers to a utility company easement, an emer-
gency access easement, and a well easement, there is no mention of the
view easement.
   3
     The court concluded that the plaintiffs abandoned their statutory causes
of action because ‘‘[t]he plaintiffs have specifically stated that they are not
proceeding under . . . § 52-560’’ and ‘‘[t]hey have not addressed [their §§ 25-
102a through 25-102g claims] in their posttrial memorandum.’’
   4
     The plaintiffs’ expert, Michael DiFranco, an arborist, testified that the
cost to replace the trees would be at least $396,660 and estimated that it
would cost $50,000 to clean up the debris left behind after the tree work.
The court did not base its award on the plaintiffs’ evidence that the tree
cutting diminished the value of their property.
   5
     The defendants claim that the unrecorded bond for deed and the license
and view easement should have been precluded because they are parol
evidence. This claim was preserved because the defendants filed a motion
in limine to preclude these documents from being admitted into evidence
on the ground that they were inadmissible parol evidence and renewed this
objection in a timely manner at trial. Nevertheless, in accordance with
Practice Book § 67-4 (d), claims on appeal must be divided into separate parts
and each point must include a separate brief statement of the appropriate
standard of review in order to be adequately briefed. As the defendants have
not provided this, we are not required to review this claim. See Carmichael
v. Stonkus, 133 Conn. App. 302, 308–309, 34 A.3d 1026, cert. denied, 304
Conn. 911, 39 A.3d 1121 (2012).
   Regardless, ‘‘[a]lthough the parol evidence rule prohibits the introduction
of evidence that varies or contradicts an exclusive written agreement . . .
that rule does not bar the use of extrinsic evidence to aid in the interpretation
of contractual language.’’ (Citation omitted; internal quotation marks omit-
ted.) Hare v. McClellan, 234 Conn. 581, 596, 662 A.2d 1242 (1995). As pre-
viously stated, the license and view easement is ambiguous because it does
not expressly state whether the right is appurtenant or in gross. Additionally,
interpretation of an easement requires reading it in light of the surrounding
circumstances. Accordingly, these documents were properly admitted
into evidence.